SCHWARTZ, Chief Judge
(specially concurring).
The appellees in this case sold an automobile to a person who was known to be an abuser of drugs and alcohol but was not in fact incompetent at the time of the sale. Since the defendants were therefore not bound to know that the purchaser would operate the car after he became incompetent, I do not believe that their conduct falls within the scope of section 390 of the Restatement (Second) of the Laws of Torts as adopted by the dissent in the Potamkin case. Thus, although I joined that dissent, I concur in affirmance in this case.